Motion, for a stay granted on the following conditions: (1) plaintiff, within 10 days after the entry of the order herein, shall execute a stipulation that should he ultimately succeed upon the appeal in this action he will not seek interest from defendant, Radio Corporation of America, on the royalties allegedly due from defendant, Radio Corporation of America; (2) plaintiff, within 10 days after the entry of the order herein, shall furnish a surety company bond in the amount of $1,000 to secure the defendants for costs and the stakeholder Radio Corporation of America for any additional interest charges; and (3) that the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said, appeal to be argued or submitted when reached. Concur—Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.